On September 24, 1930, the county judge and the county treasurer of Garvin county, Okla., on behalf of said county filed an accusation against S.M. Muse, county commissioner, charging him with habitual and willful neglect of duty, willful maladministration, and habitual drunkenness in public office. On the same day W.G. Long, judge of the district court, signed an order of suspension. On October 3, 1930, S.M. Muse filed in the Supreme Court of Oklahoma a petition for writ of certiorari. This was not granted. On October 4, 1930, on motion of the county attorney of Garvin county, an order was entered setting aside the suspension order made on September 24, 1930. A hearing was then had on said date, October 4, 1930, based on the notice served on Muse on September 24th, and on said date the district judge signed another order suspending and removing said Muse from the office of county commissioner of Garvin county during the pendency of the action. Thereupon the defendant was given until October 11, 1930, to plead. On October 10, 1930, the petitioner, Muse, filed a petition in the Supreme Court of Oklahoma praying that a writ of certiorari issue and that the order suspending *Page 160 
him from office be quashed and set aside. No action was taken by this court on the petition. On the 6th day of November, 1930, Homer L. Hurt, then county attorney of Garvin county, on behalf of W.G. Long, district, judge, Joe A. Edwards, county judge, and W.J. Harris, county treasurer, filed a motion in this court to dismiss the petition of Muse asking for a writ of certiorari and assigned as grounds therefor that on November 6, 1930, Muse filed in the district court of Garvin county, Okla., a demand for immediate jury trial, thereby waiving any jurisdictional issues raised by the petition filed in this court. This motion to dismiss was denied herein on the 9th day of November, 1930. The record in this court is silent as to further proceedings had in connection with this case in the district court of Garvin county. The petition of Muse set out that Muse was sworn in as county commissioner of his district and county on July 1, 1929, and the term of office for which he was suspended would expire on the 30th day of June, 1931. Inasmuch as his term of office has expired long before this case has been reached on its merits, and inasmuch as the only relief heretofore sought by Muse was a writ of certiorari to prevent his suspension from office pending trial, this cause is moot, and the same is hereby dismissed.
RILEY, C. J., CULLISON, V. C. J., and McNEILL and OSBORN, JJ., concur.